                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                   :
TARGET GLOBAL LOGISTICS SERVICES, CO.              :
                                                   :
                  Plaintiff/Counterclaim Defendant :
    v.                                             : CIVIL ACTION NO.
                                                   :      15-4960
KVG, LLC                                           :
                                                   :
                  Defendant/Counterclaim Plaintiff :
    v.                                             :
                                                   :
QAIS ANIL MEDICAL EQUIPMENT COMPANY LTD :
MOHAMMAD SEDIQ and ASIA PHARMA LTD                 :
                                                   :
                  Counterclaim Defendants          :
________________________________________________:

                                 JUDGMENT AND ORDER

              AND NOW, this        29th   day of November , 2018, upon consideration of the

parties’ Proposed Findings of Fact and Conclusions of Law (Dkt. Nos. 221-223), following a

bench trial on May 21-24, and 30, 2018, and closing and post-trial argument to the Court on

August 30, 2018, and for the reasons stated in the Court’s Memorandum dated November 29,

2018, it is hereby ORDERED that:

              1.      Judgment is entered in favor of Target Global Logistics Services, Co. and

                      against KVG, LLC in the amount of Seven Hundred and Fifty-Five

                      Thousand, Nine Hundred and Ten Dollars and Thirty-Eight Cents

                      ($755,910.38), plus applicable interest.

              2.      The Clerk of Court is directed to close this case.


                                                            BY THE COURT:


                                                              /s/ Henry S. Perkin
                                                            HENRY S. PERKIN,
                                                            United States Magistrate Judge
